                                                       USDC1SDNY
     Case 1:20-mc-00187-GHW Document 26 Filed 06/08/20 Page   of 9
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
UNITED STATES DISTRICT COURT                           DATE FILED: 6/8/2020
SOUTHERN DISTRICT OF NEW YORK



 In re Ex Parte Application of JSC UNITED
 CHEMICAL COMPANY URALCHEM for
                                                          Case No.: 20 Misc. 187
 an Order to Conduct Discovery for Use in
 Foreign Proceedings Pursuant to 28 U.S.C. §
 1782.                                                 STIPULATED CONFIDENTIALITY
                                                             AGREEMENT AND
                                                            PROTECTIVE ORDER

       GREGORY H. WOODS, District Judge:

       WHEREAS, Petitioner JSC United Chemical Company Uralchem and Respondent The

Bank of New York Mellon (collectively, the “Parties” and each individually, a “Party”) request

that this Court issue a protective order pursuant to Federal Rule of Civil Procedure 26(c) to

protect the confidentiality of nonpublic and competitively sensitive information that they may

need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as expressly permitted hereunder.
         Case 1:20-mc-00187-GHW Document 26 Filed 06/08/20 Page 2 of 9



       2.      The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

               a.      previously non-disclosed financial information (including without

                       limitation financial transaction information, profitability reports or

                       estimates, percentage fees, design fees, royalty rates, minimum guarantee

                       payments, sales reports, and sale margins);

               b.      previously non-disclosed material relating to ownership or control of any

                       non-public company;

               c.      previously non-disclosed business plans, product-development

                       information, or marketing plans;

               d.      any information of a personal or intimate nature regarding any individual;

                       or;

               e.      any other category of information given confidential status by this Court

                       after the date of this Order.

       3.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected

portion in a manner that will not interfere with legibility or audibility; and (b) producing for

future public use another copy of said Discovery Material with the confidential information

redacted.

       4.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record




                                                  2
         Case 1:20-mc-00187-GHW Document 26 Filed 06/08/20 Page 3 of 9



during the deposition that a question calls for Confidential information, in which case the

reporter will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the

entire deposition transcript as if it had been designated Confidential.

       5.      If at any time before the termination of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

shall provide each other Party with replacement versions of such Discovery Material that bears

the “Confidential” designation within two business days of providing such notice.

       6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.      Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons

or entities in or providing services in connection with the above-captioned action, legal

proceedings in Russia or elsewhere concerning Togliattiazot or Nitrochem Distribution AG as




                                                  3
        Case 1:20-mc-00187-GHW Document 26 Filed 06/08/20 Page 4 of 9



described in the Petition filed in this Action, other related legal proceedings, any other legal

proceeding with the consent of BNYM, or any other legal proceeding for which this Court, on

notice to BNYM, grants Petitioner leave to use Discovery Material consistently with the terms

of this Order (collectively, the “Proceedings”):

               a.      the Parties to the Proceedings, their insurers, and counsel to their insurers;

               b.      counsel retained specifically for the Proceedings, including any paralegal,

                       clerical, or other assistant that such outside counsel employs and assigns to

                       this matter;

               c.      outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;

               d.      any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as Exhibit A hereto;

               e.      as to any document, its author, its addressee, and any other person

                       indicated on the face of the document as having received a copy;

               f.      any witness who counsel for a Party in good faith believes may be called

                       to testify at trial or deposition in the Proceedings, provided such person

                       has first executed a Non-Disclosure Agreement in the form annexed as

                       Exhibit A hereto;

               g.      any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to counsel in connection with the Proceedings,




                                                   4
         Case 1:20-mc-00187-GHW Document 26 Filed 06/08/20 Page 5 of 9



                       provided such person has first executed a Non-Disclosure Agreement in

                       the form annexed as Exhibit A hereto;

               h.      stenographers engaged to transcribe depositions the Parties conduct in the

                       Proceedings; and

               i.      this Court, including any appellate court, its support personnel, and court

                       reporters, and the court and court personnel in any of the Proceedings.

       8.      Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

       9.      This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder.

All persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

       10.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the




                                                   5
         Case 1:20-mc-00187-GHW Document 26 Filed 06/08/20 Page 6 of 9



Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission. In accordance with Rule 4(A) of this Court’s Individual

Rules of Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material

under seal must file an application and supporting declaration justifying—on a particularized

basis—the sealing of such documents. The parties should be aware that the Court will unseal

documents if it is unable to make “specific, on the record findings . . . demonstrating that closure

is essential to preserve higher values and is narrowly tailored to serve that interest.” Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

       11.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph 2(C) of this Court’s Individual Practices.

       12.     Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will

address their dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules

of Practice in Civil Cases.




                                                  6
         Case 1:20-mc-00187-GHW Document 26 Filed 06/08/20 Page 7 of 9



       13.     Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of the Proceedings and any appeals thereto, and

not for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

       14.     Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

       15.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       16.     Within 60 days of the final disposition of the Proceedings—including all

appeals—all recipients of Confidential Discovery Material must either return it—including all

copies thereof—to the Producing Party, or, upon permission of the Producing Party, destroy such

material—including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms

of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this




                                                 7
              Case 1:20-mc-00187-GHW Document 26 Filed 06/08/20 Page 8 of 9



     provision, the attorneys that the Parties have specifically retained for this action may retain an

     archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

     correspondence, or attorney work product, even if such materials contain Confidential Discovery

     Material. Any such archival copies that contain or constitute Confidential Discovery Material

     remain subject to this Order.

             17.      This Order will survive the termination of the litigation and will continue to be

     binding upon all persons subject to this Order to whom Confidential Discovery Material is

     produced or disclosed.

             18.      This Court will retain jurisdiction over all persons subject to this Order to the

     extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

     contempt thereof.

     SO STIPULATED AND AGREED.




             6/5/2020
      Dated: __________________                                       June 5, 2020
                                                             Dated: _____________________



      By:     /s/ Scout Katovich
            ________________________                          /s/ Jessica W. Rhea
                                                         By:______________________________



      EMERY CELLI BRINCKERHOFF                           THE BANK OF NEW YORK MELLON
      & ABADY LLP
                                                         Jessica W. Rhea
      O. Andrew F. Wilson                                500 Grant Street, Suite 1915
      Scout Katovich                                     Pittsburgh, PA 15258
      600 Fifth Avenue, 10th Floor                       Telephone: (412) 234-1508
      New York, NY 10020                                 Jessica.Rhea@bnymellon.com
      (212) 763-5000

                                                         Counsel for The Bank of New York Mellon
      Attorneys for Petitioner
SO ORDERED.                                              _____________________________________
                                                                GREGORY H. WOODS
Dated: June 7, 2020                                            United States District Judge
         Case 1:20-mc-00187-GHW Document 26 Filed 06/08/20 Page 9 of 9



                                                                                       Exhibit A
                                                                     To Stipulated Confidentiality
                                                                   Agreement and Protective Order
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 In re Ex Parte Application of JSC UNITED
 CHEMICAL COMPANY URALCHEM for
                                                                Case No.: 20 Misc. 187
 an Order to Conduct Discovery for Use in
 Foreign Proceedings Pursuant to 28 U.S.C. §
 1782.                                                 STIPULATED CONFIDENTIALITY
                                                             AGREEMENT AND
                                                            PROTECTIVE ORDER


       I, _______________________________, acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.


                                               Name:
                                               Date:
